


Exhibit 10(k)(k)(k)

 

 

HP Agreement Regarding Confidential Information and Proprietary Developments

 

 

Name of Employee:
________________________________________________________________________

 

1.         Consideration and Relationship to Employment.  As a condition of my
continued employment with Hewlett-Packard Company or one of its subsidiaries or
affiliates (collectively, “HP” or the “Company”), in return for HP’s agreement
that I will be provided certain confidential and proprietary information,
training, and/or customer contacts to assist me in my duties in such employment,
and in consideration of my eligibility for a grant of Performance-based
Restricted Units under the Hewlett-Packard Company 2004 Stock Incentive Plan, I
knowingly agree to restrictions provided for below that will apply during and
after my employment by HP.  I understand, however, that nothing relating to this
Agreement will be interpreted as a contract or commitment whereby HP is deemed
to promise continuing employment for a specified duration.  My acceptance of
this Agreement may be indicated either by a manual signature or by my completion
of a computer-based process that duly confirms my agreement to such terms.

 

2.         Confidential Information.  This Agreement concerns trade secrets,
confidential business and technical information, and know-how not generally
known to the public (hereinafter “Confidential Information”) which is acquired
or produced by me in connection with my employment by HP.  Confidential
Information may include, without limitation, information on HP organizations,
staffing, finance, structure, information of employee performance, compensation
of others, research and development, manufacturing and marketing, files, keys,
certificates, passwords and other computer information, as well as information
that HP receives from others under an obligation of confidentiality.  I agree to
abide by the HP Confidential Information Policy and specifically agree that with
regard to HP Confidential Information:

 

(a)        to use such information only in the performance of HP duties;

 

(b)        to hold such information in confidence and trust; and

 

(c)        to use all reasonable precautions to assure that such information is
not disclosed to unauthorized persons or used in an unauthorized manner, both
during and after my employment with HP.

 

I further agree that any organizational information or staffing information
learned by me in connection with my employment by HP is the Confidential
Information of HP, and I agree that I will not share such information with any
recruiters or any other employers, either during or subsequent to my employment
with HP; further, I agree that I will not use or permit use of such as a means
to recruit or solicit other HP employees away from HP (either for myself or for
others).

 

3.         Proprietary Developments.  This Agreement also concerns inventions
and discoveries (whether or not patentable), designs, works of authorship, mask
works, improvements, data, processes, computer programs and software
(hereinafter called “Proprietary Developments”) that are conceived or made by me
alone or with others while I am employed by HP and that relate to the research
and development or the business of HP, or that result from work performed by me
for HP, or that are developed, in whole or in part, using HP’s equipment,
supplies, facilities or trade secrets information.  Such Proprietary
Developments are the sole property of HP, and I hereby assign and transfer all
rights in such Proprietary Developments to HP.  I also agree that

 

--------------------------------------------------------------------------------


 

any works of authorship created by me shall be deemed to be “works made for
hire.”  I further agree for all Proprietary Developments:

 

(a)        to disclose them promptly to HP;

 

(b)        to sign any assignment document to formally perfect and confirm my
assignment of title to HP;

 

(c)        to assign any right of recovery for past damages to HP; and

 

(d)        to execute any other documents deemed necessary by HP to obtain,
record and perfect patent, copyright, mask works and/or trade secret protection
in all countries, in HP’s name and at HP’s expense.

 

I understand that HP may assign and/or delegate these rights.  I agree that, if
requested, my disclosure, assignment, execution and cooperation duties will be
provided to the entity designated by HP.

 

In compliance with prevailing provisions of relevant state statutes,* this
Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) to the business of the employer or (ii) to the employer’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the employer.

 

4.         Respect for Rights of Former Employers.  I agree to honor any valid
disclosure or use restrictions on information or intellectual property known to
me and received from any former employers or any other parties prior to my
employment by HP.  I agree that without prior written consent of such former
employers or other parties, I will not knowingly use any such information in
connection with my HP work or work product, and I will not bring onto the
premises of HP any such information in whatever tangible or readable form.

 

5.         Work Product.  The product of all work performed by me during and
within the scope of my HP employment including, without limitation, any files,
presentations, reports, documents, drawings, computer programs, devices and
models, will be the sole property of HP.  I understand that HP has the sole
right to use, sell, license, publish or otherwise disseminate or transfer rights
in such work product.

 

6.         HP Property.  I will not remove any HP property from HP premises
without HP’s permission.  Upon termination of my employment with HP, I will
return all HP property to HP unless HP’s written permission to keep it is
obtained.

 

7.         Protective Covenants.  I acknowledge that a simple agreement not to
disclose or use HP’s Confidential Information or Proprietary Developments after
my employment by HP ends would be inadequate, standing alone, to protect HP’s
legitimate business interests because some activities by a former employee who
had held a position like mine would, by their nature, compromise such
Confidential Information and Proprietary Developments as well as the goodwill
and customer relationships that HP will pay me to develop for the company during
my employment by HP.  I recognize that activities that violate HP’s rights in
this regard, whether or not intentional, are often undetectable by HP until it
is too late to obtain any effective remedy, and that such activities will cause
irreparable injury to HP.  To prevent this kind of irreparable

 

2

--------------------------------------------------------------------------------


 

harm, I agree that for a period of twelve months following the termination of my
employment with HP, I will abide by the following Protective Covenants:

 

(a)        No Conflicting Business Activities.  I will not provide services to a
Competitor in any role or position (as an employee, consultant, or otherwise)
that would involve Conflicting Business Activities (but if I am a resident of
California and subject to the laws of California, the restriction in this clause
(paragraph 7, subpart (a)) will apply only to Conflicting Business Activities
that result in unauthorized use or disclosure of HP’s trade secrets); however,
in the event my employment with HP terminates as a result of a Workforce
Restructuring program or similar reduction in force, the restriction in this
clause (paragraph 7, subpart (a)) will not apply;

 

(b)        No Solicitation of Customers.  I will not (in person or through
assistance to others) knowingly participate in soliciting or communicating with
any customer of HP in pursuit of a Competing Line of Business if I either had
business-related contact with that customer or received Confidential Information
about that customer in the last two years of my employment at HP (but if I am a
resident of California and subject to the laws of California, the restriction in
this clause (paragraph 7, subpart (b)) will apply only to solicitations or
communications made with the unauthorized assistance of HP’s trade secrets);

 

(c)        No Solicitation of HP Employees.  I will not (in person or through
assistance to others) knowingly participate in soliciting or communicating with
an HP Employee for the purpose of persuading or helping the HP Employee to end
or reduce his or her employment relationship with HP if I either worked with
that HP Employee or received Confidential Information about that HP Employee in
the last two years of my employment with HP; and

 

(d)        No Solicitation of HP Suppliers.  I will not (in person or through
assistance to others) knowingly participate in soliciting or communicating with
an HP Supplier for the purpose of persuading or helping the HP Supplier to end
or modify to HP’s detriment an existing business relationship with HP if I
either worked with that HP Supplier or received Confidential Information about
that HP Supplier in the last two years of my employment with HP.

 

As used here, “Competitor” means an individual, corporation, other business
entity or separately operated business unit of an entity that engages in a
Competing Line of Business. “Competing Line of Business” means a business that
involves a product or service offered by anyone other than HP that would replace
or compete with any product or service offered or to be offered by HP with which
I had material involvement while employed by HP (unless HP and its subsidiaries
are no longer engaged in or planning to engage in that line of business).
“Conflicting Business Activities” means job duties or other business-related
activities in the United States or in any other country where the HP business
units in which I work do business, or management or supervision of such job
duties or business-related activities, if such job duties or business-related
activities are the same as or similar to the job duties or business-related
activities in which I participate or as to which I receive Confidential
Information in the last two years of my employment with HP.  I acknowledge that
given the nature of my role as an executive level employee, my duties involve my
having access to Confidential Information relevant to a national or larger
geographic area such that Conflicting Business Activities is appropriately a
nationwide or larger restriction.  “HP Employee” means an individual

 

3

--------------------------------------------------------------------------------


 

employed by or retained as a consultant to HP or its subsidiaries. “HP Supplier”
means an individual, corporation, other business entity or separately operated
business unit of an entity that regularly provides goods or services to HP or
its subsidiaries, including without limitation any OEM, ODM or subcontractor.

 

8.         Enforcement.  I make these agreements to avoid any future dispute
between myself and HP regarding specific restrictions on my post-employment
conduct that will be reasonable, necessary and enforceable to protect HP’s
Confidential Information and Proprietary Developments and other legitimate
business interests.  The Protective Covenants are ancillary to the other terms
of this Agreement and my employment relationship with HP.  This Agreement
benefits both me and HP because, among other things, it provides finality and
predictability for both me and the Company regarding enforceable boundaries on
my future conduct.  Accordingly, I agree that this Agreement and the
restrictions in it should be enforced under common law rules favoring the
enforcement of such agreements.  For these reasons, I agree that I will not
pursue any legal action to set aside or avoid application of the Protective
Covenants.

 

9.         Notice of Post-Employment Activities.  If I accept a position with a
Competitor at any time within twelve months following termination of my
employment with HP, I will promptly give written notice to the senior Human
Resources manager for the HP business sector in which I worked, with a copy to
HP’s General Counsel, and will provide HP with the information it needs about my
new position to determine whether such position would likely lead to a violation
of this Agreement (except that I need not provide any information that would
include the Competitor’s trade secrets).

 

10.        Relief; Extension. I understand that if I violate this Agreement
(particularly the Protective Covenants), HP will be entitled to injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction and any other legal and equitable relief allowed by law.  Injunctive
relief will not exclude other remedies that might apply.  If I am found to have
violated any restrictions in the Protective Covenants, then the time period for
such restrictions will be extended by one day for each day that I am found to
have violated them, up to a maximum extension equal to the time period
originally prescribed for the restrictions.

 

11.        Severability; Authority for Revision; Governing Law.  The provisions
of this Agreement will be separately construed.  If any provision contained in
this Agreement is determined to be void, illegal or unenforceable, in whole or
in part, then the other provisions contained herein will remain in full force
and effect as if the provision so determined had not been contained herein.  If
the restrictions provided in this Agreement are deemed unenforceable as written,
the parties expressly authorize the court to revise, delete, or add to such
restrictions to the extent necessary to enforce the intent of the parties and to
provide HP’s goodwill, Confidential Information, Proprietary Developments and
other business interests with effective protection.  In the event the
restrictions provided in this Agreement are deemed unenforceable and cannot be
reformed to make them enforceable, then any prior agreements that I have made
with HP relating to confidential information or proprietary developments shall
not be deemed to have been superseded or otherwise affected by this Agreement,
but instead shall remain in effect.  The title and paragraph headings in this
Agreement are provided for convenience of reference only, and shall not be
considered in determining its meaning, intent or applicability.   This Agreement
will inure to the benefit of the parties’ heirs, successors and assigns.   This
Agreement will be governed by the laws of the state in which I reside at the
time of its enforcement.

 

12.        Acceptance by HP.  A counterpart of this Agreement has been manually
executed on behalf of HP by a duly authorized officer of Hewlett-Packard Company
to indicate HP’s

 

4

--------------------------------------------------------------------------------


 

acceptance of the terms hereof and HP’s covenant to perform its obligations
hereunder (including, without limitation, HP’s agreement that I will be provided
certain confidential and proprietary information, training, and/or customer
contacts to assist me in my duties). Such acceptance on behalf of HP is
conditioned upon my reciprocal agreement to such terms.  I acknowledge the
sufficiency of HP’s acceptance of the terms hereof to establish the mutual
rights and responsibilities defined herein.

 

FOR HP

 

Signature:

 

Date:

 

FOR EMPLOYEE

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

*Including:  California Labor Code Section 2870;  Delaware Code Title 19
Section 805;  Illinois 765ILCS1060/1-3, “Employees Patent Act”;  Kansas Statutes
Section 44-130; Minnesota Statutes 13A Section 181.78;  North Carolina General
Statutes Article 10A, Chapter 66, Commerce and Business, Section 66-57.1;  Utah
Code Sections 34-39-l through 34-39-3, “Employment Inventions Act”; Washington
Rev. Code, Title 49 RCW:  Labor Regulations, Chapter 49.44.140.

 

5

--------------------------------------------------------------------------------

 
